Citation Nr: 1023807	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  01-01 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The Veteran served on active duty from January 1981 to May 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In July 2001, the Veteran testified via video before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.  

This issue was previously presented to the Board in July 
2001, July 2004, and September 2008; on each occasion, it was 
remanded for additional development.  The required 
development has been completed and this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The competent evidence of record does not demonstrate a 
current heart disorder other than hypertension related to 
military service.  


CONCLUSION OF LAW

Entitlement to service connection for a heart disorder other 
than hypertension is not warranted.  38 U.S.C.A. §§ 38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed VA's duties to assist her.  In July 
2002, May 2005, November 2005, and October 2008 letters, the 
Veteran was notified of the information and evidence needed 
to substantiate and complete the claim on appeal.  
Additionally, the October 2008 letter provided her with the 
general criteria for the assignment of an effective date and 
initial rating.  Id.  

The Board notes that, in the present case, complete notice 
was also not issued prior to the July 1999 adverse 
determination on appeal, which was issued prior to the 
enactment of the VCAA.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing 
error in providing notice to the Veteran and subsequently 
readjudicating his claims on several occasions, most recently 
in May 2009.  Id; see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  She has also been afforded VA medical 
examination on several occasions, most recently in October 
2008.  The Board notes that the VA examination report 
contains sufficiently specific clinical findings and informed 
discussion of the pertinent history and clinical features of 
the disability on appeal and is adequate for purposes of this 
appeal.  In April 2001, the Veteran was afforded the 
opportunity to testify before the undersigned Veterans Law 
Judge, via video.  The Board is not aware, and the Veteran 
has not suggested the existence of, any additional pertinent 
evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist her, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of VA's notices or other development.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).  Thus, 
adjudication of her claim at this time is warranted.  

The Veteran seeks service connection for a heart disorder.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may also be awarded for 
certain disabilities, such as valvular heart disease, which 
manifest to a compensable degree within a year of service 
separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

As an initial matter, the Board notes that the issue on 
appeal was previously presented to the Board as entitlement 
to service connection for a heart disorder, to include 
hypertension.  However, in a January 2009 rating decision, 
the Veteran was awarded service connection for hypertension; 
thus, that issue is no longer before the Board, and it will 
consider only entitlement to service connection for a heart 
disorder other than hypertension at this time.  

Review of the Veteran's service treatment records indicates 
evaluation for a possible cardiovascular during military 
service.  In March 1981, she was referred to the cardiology 
clinic for evaluation of a claimed heart murmur.  The 
assessment was of pre-existing organic heart disease of 
unknown etiology, with anatomy cardiomegaly with left 
ventricular predominance.  The Veteran was separated from 
service in May 1981 secondary to an unrelated thoracic spine 
fracture.  

Since service, the Veteran has been afforded both VA and 
private medical examination, and while both have indicated a 
current diagnosis of hypertension, they do not indentify a 
current cardiac disorder.  In a May 2001 letter, a private 
physician, D.H.S., M.D., stated that review of the service 
treatment records reflected "no evidence of cardiac 
disease."  Currently, Dr. S. was treating the Veteran for 
hypertension alone, with no heart disorder identified.  
Likewise, a September 2003 VA examination was afforded the 
Veteran in which the examiner both evaluated the Veteran and 
reviewed the claims folder.  The examiner concluded that any 
in-service cardiac disorder was likely an innocent or 
functional heart murmur, and the Veteran did not have a 
current cardiovascular disorder other than hypertension.  
Finally, a VA cardiovascular examination was afforded the 
Veteran in October 2008 to determine any current cardiac 
disorders.  The Veteran was personally examined, and her 
claims file was reviewed by a VA physician.  She was also 
afforded an EKG study.  Her cardiac rhythms were within 
normal limits, and no evidence was noted of end-organ damage 
of the heart.  After full evaluation of the Veteran, 
hypertension, and no other cardiovascular disorder, was 
diagnosed.  

While the issue was construed by VA as entitlement to service 
connection for a heart disorder, to include hypertension, the 
Veteran has repeatedly stated she has been seeking service 
connection for hypertension alone.  Her initial August 1998 
claim was for hypertension, and in a July 2000, she stated 
"I wish to clarify that my claim is about high blood 
pressure and not about heart disease."  At her April 2001 
personal hearing before the undersigned, her primary 
contention was that hypertension was incurred during military 
service, not a heart disorder.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a heart disorder other than 
hypertension.  Specifically, the Veteran has not demonstrated 
a current heart disability for which service connection may 
be granted.  Both the private and VA medical treatment 
records are negative for a heart disorder other than 
hypertension, and the Veteran has repeatedly stated her 
intention was to seek service connection for hypertension and 
not a heart disorder.  In the absence of a current 
disability, service connection for a heart disorder other 
than hypertension must be denied.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In conclusion, the preponderance of the evidence is against 
the Veteran's service connection claim for heart disorder 
other than hypertension, and it must therefore be denied, as 
a current chronic heart disability has not been established.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Entitlement to service connection for a heart disorder is 
denied.  





____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


